DETAILED ACTION
Claims 1-10 are pending. Claims 1, 5, 7, 9 and 10 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 23, 2022.  As directed by the amendment: claims 1, 5, 7, 9 and 10 have been amended.  Thus, claims 1-10 are presently pending in this application.
Applicant’s amendment to the claims has not overcome the drawing objections.
Applicant’s amendment to the abstract has overcome the specification objection.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejections. 
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however, the components in the references have been reinterpreted slightly and the claims are all rejected using the same references.
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 7 obviates the drawing objection based on claim 7.  The examiner respectfully disagrees.  The figures do not depict a 
Applicant argues that Schuller does not teach or suggest such a fibre channel connection section as claimed.  The examiner respectfully disagrees.  As shown in the rejection below, the connection section is located on an end face and is oriented in the direction as claimed.  It is further noted that a “fibre channel connection section” does not have a particular structure, and no structure is recited such that the term can be considered broadly.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetically arranged fastening of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Schuller et al. (US 5555717).
Regarding claim 1, Schuller describes a fibre guide insert (insertion piece 32) for an opening roller housing, the fibre guide insert comprising: an insert body (body of 32) to be pushed into a mounting opening of the opening roller housing (fully capable of being inserted into a mounting opening, in this instance into a recess of housing 4), the insert body having a fibre guide surface (walls 301, 302, 303) and a fibre channel connection section (see annotated Fig. 4 below) connected to a fibre channel input (see 
wherein the longitudinal axis (see annotated Fig. 4 below) is the axis of the insert body that corresponds to the direction of its greatest expanse (length) and the end face is a side at the end of the longitudinal expanse (end face is on a side).  


    PNG
    media_image1.png
    430
    823
    media_image1.png
    Greyscale


Regarding claim 2, the insert of Schuller includes that the fibre channel connection section runs perpendicularly to the longitudinal axis of the insert body (see annotated Fig. 4 above, the connection section runs perpendicularly to longitudinal axis).  

Regarding claim 4, the insert of Schuller includes that the insert body has a guide element (collar 325) on its peripheral surface to be brought into engagement with a guide element mount of the mounting opening (fully capable of being brought into engagement with the mounting opening).  
Regarding claim 5, the inset of Schuller includes that the guide element of the insert body is formed by a projection (is a projection), a groove, a flattening (is also flat), or a combination which extends in the direction of the longitudinal axis of the insert body.  

Regarding claim 9, Schuller describes an opening roller housing (housing 4, cover 2) for an opening device of an open-end rotor spinning device, having a mounting opening (walls of 4 holding insert) for a fibre guide insert (for insertion piece 32), characterised in that
a longitudinal axis (see annotated Fig. 1 below) of the mounting opening runs parallel to a tangent of an opening roller arranged in an opening roller housing interior (is tangent, see annotated Fig. 1) and the mounting opening is configured in such a way that an insert body of the fibre guide insert (insertion piece 32) is capable of being pushed into the mounting opening via an outer opening of the opening roller housing (see annotated Fig. 1), the insert body of the fibre guide insert having a fibre guide surface (walls 301, 302, 303) as well as a fibre channel connection section (see  

    PNG
    media_image2.png
    934
    856
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 5555717) in view of Stahlecker et al. (US 5638671).
Regarding claim 6, the insert of Schuller includes the limitations of claim 6, but does not explicitly describe that the insert body has a fastening for fixing the insert body in the mounting opening.  

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the insert body to include magnets as described in Stahlecker to keep the insert in place and to reduce the likelihood that the insert could rotate along its axis during use (see Stahlecker describing that some withdrawal navels have asymmetrical form, such as the insert of Schuller, and that it is desirable to have them positioned in a particular location, col. 1, ll. 40-44, which the magnets assist in providing).
Regarding claim 7, the insert of Schuller as modified includes that the fastening is magnetically arranged on the insert body (as modified by Schuller, the insert includes a magnetic element).  
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuller et al. (US 5555717) in view of Sonntag et al. (US 20030221406).
Regarding claim 8, the insert of Schuller describes the limitations of claim 8 but does not explicitly describe the insert body has a colour coding adapted to the length of the fibre guide surface.  
Schuller does describe that replacing the insertion piece may be advantageous when changing the material to be spun (col. 6, 63-64).
In related art for open-end spinning devices, Sonntag describes that components may be color coded so that the particular component to be utilized is readily and unambiguously ascertained (para. 0038).
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732